Name: 85/608/EEC: Commission Decision of 13 December 1985 amending, because of the accession of Spain and Portugal, Decision 77/144/EEC laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees and laying down the boundaries of the production areas for these surveys
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  farming systems;  information technology and data processing
 Date Published: 1985-12-31

 Avis juridique important|31985D060885/608/EEC: Commission Decision of 13 December 1985 amending, because of the accession of Spain and Portugal, Decision 77/144/EEC laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees and laying down the boundaries of the production areas for these surveys Official Journal L 373 , 31/12/1985 P. 0059 - 0064 Finnish special edition: Chapter 3 Volume 20 P. 0076 Spanish special edition: Chapter 03 Volume 40 P. 0122 Swedish special edition: Chapter 3 Volume 20 P. 0076 Portuguese special edition Chapter 03 Volume 40 P. 0122 COMMISSION DECISIONof 13 December 1985amending, because of the accession of Spain and Portugal, Decision 77/144/EEC laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees and laying down the boundaries of the production areas for these surveys(85/608/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof,Having regard to Council Directive 76/625/EEC of 20 July 1976 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (1), as last amended by Council Directive 81/1015/EEC (2), and in particular Article 4 (2) and (4) thereof,Whereas, because of the accession of Spain and Portugal, Commission Decision 77/144/EEC (3), as last amended by Decision 81/433/EEC (4), should be amended;Whereas, pursuant to Article 2 (3) of the Treaty of Accession the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, such measures entering into force subject to and on the date of the entry into force of that Treaty, HAS ADOPTED THIS DECISION:Article 1Subject to the entry into force of the Treaty of Accession of Spain and Portugal, Annex I 'Detailed provisions' and Annex IV of Decision 77/144/EEC shall be replaced by Annex I to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 December 1985.For the CommissionAlois PFEIFFERMember of the Commission(1) OJ N ° L 218, 11. 8. 1976, p. 10. (2) OJ N ° L 367, 23. 12. 1981, p. 31. (3) OJ N ° L 47, 18. 2. 1977, p. 52. (4) OJ N ° L 167, 24. 6. 1981, p. 22. ANNEX 'ANNEX I >TABLE>>TABLE>ANNEX II Boundaries of the production areas, where appropriate by species, referred to in Article 3 BELGIUM: Forms a single production areaDENMARK: Forms a single production areaGERMANY: 1. Nord: Schleswig-Holstein, Niedersachsen, Hamburg, Bremen, Berlin2. Mitte: Nordrhein-Westfalen, Hessen, Rhein-land-Pfalz, Saarland3. Sued: Baden-Wuerttemberg, BayernGREECE: (Apples) 1. Peloponnesus 2. Macedonia 3. Thessaly 4. Other areas(Pears) 1. Peloponnesus 2. Macedonia 3. Thessaly 4. Crete 5. Other areas(Peaches) 1. Macedonia 2. Other areas(Oranges) 1. Peloponnesus 2. Crete 3. Epirus 4. Other areasSPAIN: 1. Galicia 2. Principado de Asturias 3. Cantabia 4. PaÃ ­s Vasco 5. Navarra 6. La Rioja 7. AragÃ ³n 8. CataluÃ ±a 9. Baleares10. Castilla-LeÃ ³n11. Madrid12. Castilla-La Mancha13. Comunidad Valenciana14. RegiÃ ³n de Murcia15. Extremadura16. AndalucÃ ­a17. CanariasFRANCE: 1. Sud-ouest: Limousin, Auvergne, Aquitaine, Midi-PyrÃ ©nÃ ©es2. Sud-est: RhÃ ´ne-Alpes, Languedoc, Provence-CÃ ´te d'Azur3. Loire: Pays de la Loire, Poitou-Charentes, Centre, RÃ ©gion parisienne4. Remainder of FranceIRELAND: Forms a single production areaITALY: (Apples, pears)1. Val Padana: Lombardia, Veneto, Friuli-Venezia Giu-lia, Emilia-Romagna2. Trentino-Alto Adige3. Piemonte, Valle d'Aosta4. Centrale: Liguria, Toscana, Um-bria, Marche, Lazio, Abruzzo5. Meridionale: Campania, Calabria, Molise, Puglia, Basilicata, Sicilia, Sardegna(Peaches)1. Val Padana e Trentino-Alto Adige: Lombardia, Veneto, Friuli-Venezia Giulia, Emilia Romagna, Tren-tino-Alto Adige2. Piemonte, Valle d'Aosta3. Centrale: Liguria, Toscana, Um-bria, Marche, Lazio, Abruzzo4. Meridionale: Campania, Calabria, Molise, Puglia, Basilicata, Sicilia, Sardegna(Oranges)1. Sicilia2. Calabria3. Puglia, Basilicata4. Remainder of ItalyLUXEMBOURG: Forms a single production areaNETHERLANDS: Forms a single production areaPORTUGAL: 1. Entredouro e Minho2. Tras-os-Montes3. Beira Litoral4. Beira Interior5. Ribatejo e Oeste6. Alentejo7. Algarve8. RegiÃ £o autÃ ³noma dos AÃ §ores9. RegiÃ £o autÃ ³noma da MadeiraUNITED KINGDOM: Forms a single production area'